In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00202-CR



          KEITH DALE JENKINS, II, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 123rd District Court
                 Panola County, Texas
             Trial Court No. 2012-C-0167




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       Keith Dale Jenkins, II, timely filed a notice of appeal November 14, 2014. The appellate

record was due to be filed with this Court December 2, 2014. To date, neither the clerk’s nor the

reporter’s records have been filed.

       By letter dated February 19, 2015, we advised Jenkins that, although this Court was in

receipt of his notice of appeal, he had not filed a docketing statement, a clerk’s record, or a

reporter’s record in this case. There is no indication that Jenkins filed an affidavit of indigence in

the trial court, and we are aware of no finding of indigence. Therefore, Jenkins is responsible for

paying the costs of preparing the appellate record. See TEX. R. APP. P. 35.3(a), (b). We further

advised Jenkins in our February 19 correspondence that, absent receipt, on or before March 6,

2015, of information showing a substantial and tangible effort to prosecute his case, the appeal

could be dismissed for want of prosecution.

       By letter dated March 18, 2015, we advised Jenkins a second time that his docketing

statement and the appellate record were late. Further, we established a new deadline—March 30,

2015—for Jenkins to file his docketing statement and to provide proof that he had made

arrangements for payment of the costs of preparing the appellate record. Jenkins was again warned

that his failure to provide this Court with a record could result in the dismissal of this appeal.

       Because Jenkins has failed to provide this Court with either the clerk’s or the court

reporter’s records, this Court has no meaningful way of resolving Jenkins’ appeal. Accordingly,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); Rodriguez v. State,




                                                  2
970 S.W.2d 133 (Tex. App.—Amarillo 1998, pet. ref’d); see also Sutherland v. State, 132 S.W.3d
510, 511–12 (Tex. App.—Houston [1st Dist.] 2004, no pet.).



                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:      June 2, 2015
Date Decided:        June 3, 2015

Do Not Publish




                                              3